Case 1:21-cv-00272-MSM-LDA Document 11 Filed 08/23/21 Page 1 of 1 PagelD #: 133

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

Department of Children Youth & Families

 

Plaintiff 21-0272-MSM-LDA
w Case No.

Carline Vilbon

 

 

Defendant

AMEN DE f) NOTICE OF APPEAL

 

 

— ‘ Carline Vilb
Notice is hereby given that ae NEMO s
Name
Defendant
the in the above-referenced matter, hereby appeals to the
Party type

t
United States Court of Appeals for the First Circuit from the Conny Oxo

 

Final judgment or description of order

 

 

 

 

 

entered in this action on August 18, 2021
Date of entry
Respectfully aubmnitied,
Carline Vilbon c. WN.
Be. Lor’ L My igre)
Name “Si gnature
08/23/2021
Bar Number Date

(401) 654-3470

 

 

 

 

Firm/Agency Telephone Number
74 Prince Street

Address Fax Number
Pawtucket, RI. 02860 vilbonc@yahoo.com

 

 

City, State, Zip Code E-mail Address
